Citation Nr: 0318379	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  01-07 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel





INTRODUCTION

The appellant had a verified, period of active duty for 
training (ACDUTRA) from October 8, 1964 to March 18, 1965 
with the U.S. Army Reserve.  He also had periods of other 
service, from October 8, 1964 to September 16, 1970 with the 
U.S. Army Reserve, and from October 10, 1978 to September 30, 
1998 with the Puerto Rican Air National Guard.
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the appellant's claim 
seeking entitlement to service connection for bilateral 
hearing loss, as well as for tinnitus.


REMAND

The appellant claims that his loss of hearing and tinnitus 
occurred in or around 1986 while serving in the Puerto Rican 
Air National Guard.  The appellant's brief also states that 
the onset or aggravation of the appellant's bilateral hearing 
loss and tinnitus occurred during his ACDUTRA.  However, 
while the record contains U.S. Army Reserve documentation 
showing active duty tours from October 8, 1964 to September 
16, 1970, the record is incomplete as to the appellant's 
periods of ACDUTRA from October 10, 1978 to September 30, 
1998 in the Air National Guard.   

In addition, the VA's duty to assist requires that the 
appellant be afforded a VA examination with respect to his 
disability, which should take into account the records of the 
appellant's prior medical history, and includes an opinion as 
to the etiology of his disability before a decision 
concerning his appeal can be made.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 
405 (1991).  Accordingly, once the appellant's periods of 
ACDUTRA have been verified, the RO should arrange for a VA 
examiner to review the veteran's claims file, so that the 
examiner can comment on whether any hearing loss and/or 
tinnitus is the result of acoustic trauma incurred during 
ACDUTRA.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.	The RO should take the appropriate steps to 
verify all the 
appellant's periods of ACDUTRA in the Puerto Rican 
Air National Guard, from October 10, 1978 to 
September 30, 1998.  

2.  The appellant should be scheduled for a VA 
audiological and ear disease examination.  The 
examiner must thoroughly review the claims folder 
in conjunction with evaluating the appellant.  The 
examiner should specifically answer the following 
questions:

a.  Does the appellant have hearing loss 
pursuant to 38 C.F.R. § 3.385?

b.  If the appellant does have hearing loss, 
state a medical opinion as to the time of 
initial onset of the disorder.

c.  f the appellant has a hearing loss that 
first became manifest after a period of 
ACDUTRA, the examiner should state, as a 
matter of medical judgement based on the 
entire record, whether it is at least as 
likely as not that the hearing loss is the 
result of acoustic trauma incurred during 
ACDUTRA.

 d.  Does the appellant have tinnitus ?

e.  If the appellant does havetinnitus, state 
a medical opinion                    as to the 
time of initial onset of the disorder.

f.  If the appellant has tinnitus that first 
became manifest after a period of ACDUTRA, the 
examiner should state, as a matter of medical 
judgement based on the entire record, whether 
it is at least as likely as not that the 
tinnitus is the result of acoustic trauma 
incurred during ACDUTRA. 

All appropriate testing in this regard should 
be accomplished.  A complete rationale for any 
opinion expressed must be provided.  If the 
examiner can not answer any of the above 
questions, he should so state.

3.   Following the completion of the foregoing, 
the RO must review the claims folder, and ensure 
that the requested action was 
completed in full.  If the development is 
incomplete, appropriate corrective action is to 
be implemented.
 
4.  After the development requested above has been 
completed, the RO should again readjudicate the 
appellant's claim of entitlement to service 
connection for bilateral hearing loss and 
tinnitus.  In the event that the claim is not 
resolved to the satisfaction of the appellant, the 
appellant and his representative should be 
furnished with a supplemental statement of the 
case and given the opportunity to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 

to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  

This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




